ON PETITION FOR REHEARING
A final opinion was- filed in the above styled cause of date April 28, 1966, modifying the decree of the lower court and remanding the case. On May 16,1966, appellees Everest McDade and wife, Edith McDade, filed a petition, pro se, requesting fifteen days additional time within which to file a petition for rehearing. On the same date they filed a petition for rehearing. Both petitions must be denied for the following reasons:
(1) They were filed more than ten days after the filing of our opinion on April 28, 1966, and therefore not within the time allowed by Rule 22 of this court.
*349(2) Even if they had been timely filed, they contain insufficient grounds for a rehearing.
The judgment of the lower court insofar as Edith McDade is concerned was in all things affirmed and she was in no manner adversely affected by the opinion of date April 28, 1966.
Everest McDade was declared by the lower court after a jury trial mentally incompetent to deal with the other members of his family relating to the family business. On the basis of this adjudication he was granted relief from his original contracts of sale of his interests in the family enterprises. See McDade v. McDade, November 25, 1958, 45 Tenn.App. 487, 325 S.W.2d 575.
During all the litigation which has ensued from that time tO' the present time the adjudication of mental incompetency has continued. Everest McDade has been represented by a guardian ad litem appointed by the Chancery Court of Hamilton County. We think his guardian ad litem has represented the interests of his ward faithfully and with considerable success.
While formal assignments of error were not filed on behalf of any of the parties, this court considered the entire transcript of the record including our former opinion delivered November 25, 1958, and the decree of the lower court from which the present appeal was brought.
This litigation has been most complicated and involved. It must be remembered that fifty-one documents were required to work out the original agreement whereby Everest and Edith McDade sold their interests in the McDade family enterprises to the other members of the family. This court, on the former appeal, approved a *350decree of the lower court setting aside the contracts of sale even though Everest McDade did not and could not make tender of the $25,000 which he had received as part payment. The contracts, of sale were dated January 14, 1950. The controversy between the parties has lasted over sixteen years. Unless this litigation is determined shortly the solvency of all the parties will be in great jeopardy. Accordingly, we determined that it was to the best interests of all the parties, that formal assignments of error be waived and that the court consider the proposals for modification of the lower court decree made by solicitors for Neil McDade, et al, and by Mr. Collins as guardian ad litem for Everest McDade.
In our opinion of date April 28, 1966, we made an adjudication which we thought was both equitable and to the best interest of all the parties. We are still of the opinion that our judgment was correct. We believe that Everest McDade will profit financially by the judgment entered upon said opinion even though he is not satisfied with it. It is seldom that a judgment can be entered by an appellate court which is satisfactory to all the parties concerned.
A decree denying the petitions of Everest and Edith McDade will be entered.